Citation Nr: 1726713	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-33 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than October 25, 2005, for the grant of a 100 percent rating for service-connected hearing loss, for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  He passed away in March 2014.  His wife is the Appellant in this claim.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Appellant had a hearing with the undersigned VLJ.

In this decision, the Board finds that the Veteran's hearing loss claim has been pending since his application for benefits was received in July 2003, and that the Appellant is the substituted claimant for that issue.  The Board is granting an earlier effective date of July 18, 2003, for the award of 100 percent for bilateral hearing loss.  With this grant, the Appellant becomes eligible for DIC benefits under Section 1318, which are also granted here. 


FINDINGS OF FACT

1.  In February 2005, the Veteran formally appealed the rating assigned to his bilateral hearing loss; however, his claim was never sent to the Board for review.  He died in March 2014.  His wife filed a claim for DIC and accrued benefits in March 2014.

2.  The Veteran's hearing loss manifested with Level XI loss in both ears since filing his claim in July 2003.
 
3.  The Veteran's combined rating was 100 percent for the last ten years of his life.


CONCLUSIONS OF LAW

1.  The Appellant is the substituted claimant in the Veteran's February 2005 appeal.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria are met for a 100 percent rating for bilateral hearing loss starting from July 18, 2003, the date of receipt of his claim for service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.85, 4.86, DC 6100 (2016).

3.  The criteria are met for DIC benefits under Section 1318.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

The Veteran initially claimed service connection for bilateral hearing loss in July 2003.  His claim was granted in September 2004.  He appealed the initial rating, and a statement of the case was issued in October 2004, followed by a supplemental statement of the case in January 2005.  He filed a Form 9 formal appeal to the Board in February 2005.  In November 2005, he was awarded an increased rating of 100 percent, but not for the entire period on appeal.  His claim was never forwarded to the Board of Appeals.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).
There is nothing in the file to indicate an intent to withdraw his appeal.  As mentioned above, the Veteran passed away in March 2014.

A veteran's surviving spouse is eligible to receive accrued benefits.  Accrued benefits are periodic monetary benefits to which the veteran was entitled to at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).    

Under 38 U.S.C.A. § 5121A, an eligible recipient (including the surviving spouse) may be substituted in place of the original claimant, if the claim of entitlement to DIC benefits was filed within a year of the original claimant's death, and if the original claimant (here, the Veteran) died after October 2008.  A substituted claimant picks up an appeal where it was at the original claimant's death and processes it to completion.  Id.  New evidence may be received in substituted claims.  In this case, all the requirements are met, and the Appellant is substituted as the claimant in the Veteran's pending increased rating claim.

Earlier effective date for grant of 100 percent for hearing loss

The effective date of an initial rating is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used.  38 C.F.R. § 4.85(c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's initial rating for hearing loss is 10 percent from July 2003, 40 percent from March 2004, and 100 percent from October 2005.  He and his wife contend it should have been 100 percent from the date of his claim, as his hearing was no better in July 2003 than in October 2005.  After review of the evidence, the Board agrees, and finds that the Veteran was entitled to a 100 percent rating from the date of his claim, July 18, 2003.

The record contains a private audiogram dated in October 2003, which was not interpreted, but which appears to show the following decibel loss:  in the right ear, 25 dB at 500 Hertz, 55 dB at 1000 Hertz, 50 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 65 dB at 4000 Hertz; and in the left ear, 30 dB at 500 Hertz, 45 dB at 1000 Hertz, 55 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 65 dB at 4000 Hertz.  The Maryland CNC word test was not conducted.  The May 2004 VA examiner opined that this test showed a loss of greater than fifty percent.  That examiner also noted that, although the Veteran wore hearing aids, it was obvious during their interview that he could not hear what was being said.  He opined that the Veteran had profound hearing loss with a severe functional impairment.

He had a VA examination in August 2004, which showed the following decibel loss:  in the right ear, 35 dB at 500 Hertz, 35 dB at 1000 Hertz, 65 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 85 dB at 4000 Hertz; and in the left ear, 40 dB at 500 Hertz, 40 dB at 1000 Hertz, 65 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 90 dB at 4000 Hertz.  Maryland CNC testing was conducted, showing 80 percent discrimination in each ear.  These results correspond with a 10 percent rating.  38 C.F.R. § 4.85.  The Veteran argued that he was not sure how to respond during the test when he did not hear the cue, so he guessed several times, which he thought must have been the cause for the results.  He asked for another examination.

In August 2005, he showed the following decibel loss:  in the right ear, 100 dB at 500 Hertz, 110 dB at 1000 Hertz, 110 dB at 2000 Hertz, 110 dB at 3000 Hertz, and 110 dB at 4000 Hertz; and in the left ear, 110 dB at 500 Hertz, 100 dB at 1000 Hertz, 110 dB at 2000 Hertz, 110 dB at 3000 Hertz, and 110 dB at 4000 Hertz.  His speech recognition scores were 0 percent.  This level of loss corresponds with a 100 percent rating.  Id.  The examiner diagnosed the Veteran with profound hearing loss.

During her personal hearing, the Appellant testified that the Veteran was deaf for all practical purposes.  He was issued hearing aids, which never worked.  He was not permitted to drive at his job, as his hearing loss made that unsafe.  His hearing loss made it impossible for him to participate fully during family functions and prevented him from being able to communicate effectively with his children and grandchildren.

The Board finds that the evidence is at least in equipoise as to the severity of the Veteran's hearing prior to October 2005.  Although there are audiograms showing some residual hearing ability in October 2003 and August 2004, the Board finds the May 2004 VA examiner's diagnosis of profound hearing loss with severe functional loss to be probative to the inquiry.  This diagnosis corresponds with the October 2005 VA examination showing profound hearing loss, which was used to assign his 100 percent rating.  The Appellant has competently and credibly described the Veteran's limitations throughout their life together, which adds weight to the earlier examiner's diagnosis of profound hearing loss even earlier than October 2005.  Given this evidence, the Board finds that all doubt should be resolved in favor of the Veteran, and that an effective date of July 18, 2003, is assigned for the grant of a 100 percent rating.     

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  See 38 U.S.C.A. § 1318 (West 2016).  

Pursuant to the findings in this decision, the Veteran's 100 percent rating for bilateral hearing loss is effective from July 18, 2003.  He passed away in March 2014.  Accordingly, he was rated as 100 percent disabled for the ten years immediately preceding his death, and DIC benefits under Section 1318 are granted.


ORDER

The Veteran's surviving spouse is the substituted claimant.

An effective date of July 18, 2003, is granted for the award of 100 percent for bilateral hearing loss.

DIC benefits under 38 U.S.C.A. § 1318 are granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


